TH                                 AL
                                  AS

                      AUSTIN.   TEXAS


                    December 20, 1949

Hon. Gordon K. Shearer    opinion Ro. v-978
Erecutive mreOt0r
Texas State Parks Board   Re: The authority of the Texas
Austin, Texas                 State Parka Board to desig-
                              nate one of Its regular em-
                              ployees to be also a "roving
                              park keeper," thereby eloth-
                              ing him with regular park
                              keeper powers in addltlon
                              to the regular duties of the
                              employee.
Dear Mr. Shearer:
           You request an opinion on the following question:
          Does the Texas State Parks Board have au-
     thorlty to designate one of its regu+r employ-
     ees to be aleo a "rev    park keeper, thereby
     clothing him with -3%
                       re    r park keeperpowers,
     Including the powers of a peace officer, in
     addition to the regular duties of such employee?
           You state the following as the reaaon for your
request:
          "There are times in which certain traveling
     administrativeemployees of the Texas State Parka
     Board who are not park keepera, find it necessary
     to take over temporarilythe operation of a State
     Park after the realgnatlonof a park keeper and
     before employment of his successor, or to aaaist
     a park keeper temporarilyin operatingand caring
     for a State Park. In connectionwith this, we
     find it essential that said travelingadmlnistra-
     tlve employees also have the park keeper powers
     of a peace officer, and this Is our reason for
     requesting this opipion."
         The law does not lightly confer the powers of a
peace officer upon an Individual. The authority of a peace
Hon. Gordon LShearer, page 2 (V-978)


officer must be derived either from the State Constitution
or a statute. The ConstitutionIs silent on the matter of
keepers of State Parks acting as peace officers. However,
the Legislature has conferredupon State Park keepers the
powera and authority of a peace officer in Article 6669,
V.C.S. The second paragraph of thla Article reada as fol-
lows:
         "It ahall further be the duty of said
    Board to arrange for or employ a keeper In
    each of the State Parks under the control of
    said State Parks Board, who shall be clothed
    with all the powers and authority of a peace
    officer of the county, for the purposes of
    caring for and"proteatlngthe property wlth-
    in eaid parks.
          We do not believe that the Board has authority
to confer the duties and concomitantpowers of a park
keeper upon an employee of the Board who is not in truth
and in fact a park keeper. To call an employee a "park
keeper" or "roving park keeper," who in fact Is not a
park keeper, In an attempt to clothe him wlth the powers      -,
of a peace officer, however well intended, would probably
be viewed by our courts ae an unauthorized,enlargement up-
on the terma of Article 6069.   The difficultyariser when
the employee Is considereda "roving peace officer.' There
is no authority either in the.$onatltutlon,approgriatlon
bill, or other atatutes for a roving park keeper --much
less for one with powers of a peace officer.
           On the other hand, there is nothing in the stat-
ute ,that denies that a regular employee of the Park Board
may serve as park keeper so long as he is in fact a park
keeper. While we do not wish to construe the statute too
strictly, yet, keeping In mind the cautious attitude the
law has toward peace officers,a fair constructionwould
give the powers of a.peace officer to the man in charge
of a park, whether he is the regular keeper or someone
sent by the Board to act as keeper, there being no keep-
er. Anyone not in charge of the Park could not be con-
sidered a keeper, and therefore could not have the powsr
of a peace officer. The legislativeintent, It would
seem, Is to have each State Park in the charge of some-
one with powers of a peace officer. To carry out this
Intent, the Board may employ someone as a regular park
keeper. If this keeper for any reason ceases to act aa
such, then, in order to carry out the intent of the            -.
Bon. Gordon &Shearer, Page   3   (V-978)


Legislature,
       _       the
                 ..Board must at least “arrange
                                         ._ -..for”,-If
not employ, ano%ner ppson to carry on tne dutzes of
keeper. Arrsllge for may well include the designation
of another employee to act as keeper. While thus tem-
porarily acting as keeper, he would, of course, have
the powers of a peace officer.
          It 1s our opinion that while the regular em-
ployee may not be considereda ‘roving park keeper--peace
officer: yet the Board may designate one of Its regular
employees as a park keeper of some specific park whenever
the regular keeper of that park is not able to act as
keeper.
          That the efficiency of your departmentwould be
increased by ‘clothingemployeea other than regularly de-
signated keepers with continuouspolice powers Is a mat-
ter which might be addressed to the considerationof the
Legislature.


         The Texas State Parks Board may appoint
    one of its regular employees as a temporary
    park keeper to serve as such until a regular
    keeper Is able to take charge of the park.
    The Board has no authority under existing
    statutes tomdesignate anyone, including one
    of its regular employees,aa a park keeper
    who Is not assigned to any park.
                                   Yours very truly,
                                   ATTORNEY GFNERAL OF TEXAS


                                   BY
MPH:eb:gw


                                   APPROVED


                                 UFIRST ASSISTART
                                    ATTORIVEXGJ3BERAL